The Honorable Carl Crow Prosecuting Attorney P.O. Box 1620 Hot Springs, AR  71902
Dear Mr. Crow:
This is in response to your request for an opinion regarding the Freedom of Information Act which is codified as Ark. Stat. Ann. 12-2801 et seq.  You have asked the following specific question in this regard:
   Are autopsy reports of the State Medical Examiner subject to disclosure pursuant to the Freedom of Information Act, when the report is not part of a pending criminal investigation?
If the report is in the custody of the State Crime Laboratory, then the answer to your question is no.
Ark. Stat. Ann. 12-1218 provides in pertinent part:
   The records, files and information kept, obtained or retained by the State Crime Laboratory under the provisions of this Act shall be privileged and confidential and shall be released only under and by the direction of a Court of competent jurisdiction or the Prosecuting Attorney having criminal jurisdiction over the case.
The language above is clear in mandating that the record of an autopsy performed by the State Medical Examiner not be released unless authorized by a Court of competent jurisdiction or by the prosecuting attorney who has criminal jurisdiction over the case.
If the record referred to in your request is in the possession of someone other than the State Crime Lab, then the autopsy report would be subject to the public inspection provisions of the Freedom of Information Act.
This office has previously issued Opinion No. 87-135 regarding the Freedom of Information Act and Coroner's Reports, a copy of which is attached hereto.  The principles outlined in that opinion would also apply to the question posed in your correspondence.
In sum, autopsy reports of the State Medical Examiner are not subject to the Freedom of Information Act when in the possession of the State Crime Laboratory, but are subject to the FOIA once the record leaves the custody of the Crime Lab.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.